Judgment, Supreme Court, New York County (Edward J. McLaughlin, J), rendered January 24, 2012, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of three years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The evidence supported the conclusion that defendant possessed numerous glassines of heroin with the intent to sell them.
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Friedman, DeGrasse, Feinman and Gische, JJ.